Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Archibald (US 5,360,261) in view of Applicant's Admitted Prior Art (AAPA) in further view of Baek (US 6,757,976) was presented in a previous Office Correspondence.
Archibald teaches a manufacturing process for a light-alloy hybrid wheel including a front flange and a rim (Abstract), the process implementing the following separate operational phases: obtaining the flange (232), the flange being made with an internal profile constituting a first tire bead seat (236) (Fig 10; Col 6, Ln 47-51); obtaining the rim (244), the rim being made with, on one side, an external profile constituting a second tire bead seat (248), and on another side, a circular flank (256, 254) for assembly with a part of the flange (Fig 9; Col 6, Ln 51-54); assembling the flange (232) and the rim (244) at the first tire bead seat (236) of said flange (232) and the circular flank (256, 254) of the rim (244), the flange (232) and the rim (244) being separate and distinct components prior to being assembled (Fig 10; Col 6, Ln 68 - Col 7, Ln 2); and wherein the rim is made, prior to assembly with the flange, according to the following consecutive operations: an operation of manufacturing the circular flank (Fig 9; Col 6, Ln 50-53); an operation of expanding said manufactured circular flank from a first size to a second size, the second size approximating a final size of the rim 
Archibald teaches the second tire bead seat only on a side that will not be assembled with the flange is already formed and therefore does not teach the operation of cold or hot flow-forming the expanded circular flank comprises forming the second tire bead seat.
AAPA, at least seen in Figure 3, shows that it is known in the art to have a final operation of forming the expanded circular flank so as to obtain the rim at the final size with a final shape and profile thereof, comprising forming a shoulder and the second tire bead seat (see instant Specification [0050]).
While Archibald teaches a manufacturing process for a light-alloy hybrid wheel, the manufacturing of the circular flank is preferably done by butt welding the ends of a strip of metal to form a hoop.
Baek teaches forming a seamless circular flank (20) with production of a light alloy and conversion of the said billet into a circular flank obtained by hot extrusion (Fig 4; Col 3, Ln 36-54).
However the prior art does not teach or fairly suggest that after an operation of extruding, casting or sintering to form the circular flank without welding, an operation of expanding said formed circular flank from a first size to a second size in a single step, the second size approximating a final size of the rim as compared to the first size. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726 

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726